Counsel for the plaintiffs in error express the fear that we have overlooked one of their principal arguments. Such is not the case. Upon due consideration, we concluded that it was unsound. They urge us to state our reasons for such conclusion, and, as the matter is of importance, we will do so.
The case of Industrial Commission v. Globe IndemnityCo., 74 Colo. 52, 218 Pac. 910, cited in our opinion, was decided under the act of 1915 (S. L., c., 179). Section 62 of that act provided: "No claim to recover compensation
under this act shall be maintained unless" the prescribed notice is given. If no such notice is given "and no payment of compensation has been made within one year * * * the right to compensation * * * shall be wholly barred." Section 84 of the act of 1919 (C. L. § 4458), as amended in 1923 (S. L., pp. 744, 745), provides: "Notice of an injury, for which compensation and benefits are payable, shall be given * * *. The right to compensationand benefits * * * shall be barred unless" notice *Page 120 
is given. "This limitation shall not apply to any claimant to whom compensation has been paid."
It is said that by using the words "compensation and benefits," the Legislature intended to give the words different meanings; that, according to the legislative intent, the payment of money direct to the claimant is the payment of compensation, and the payment of medical and similar expenses is the payment of benefits; that in case of the payment of money direct to the claimant no notice is necessary, but that the payment of medical and similar expenses is not sufficient to dispense with notice.
A consideration of the legislation on the subject makes it evident that the Legislature did not intend that the word "benefits" should be given the restricted meaning contended for by counsel.
In the act of 1919 we find the following expressions: "Compensation or death benefits" (§ 54); "accrued and unpaid benefits up to the time of the death of such employe or claimant" (§ 57, as amended in 1923); "The unpaid and unaccrued portion of the permanent total disability benefit which the employe would have received had he lived" (§ 64-a); "the unpaid and unaccrued portion of the permanent partial disability benefit which the employe would have received had he lived" (§ 64-b); an allowance to an employe in addition to all other "compensation benefits provided herein" (§ 75); "compensation or benefits," "compensation benefits" (§ 86). Where an employe dies leaving no dependents, section 63 (a) provides that "compensation shall be limited to the expenses provided for medical, hospital and funeral of deceased together with such sums as may have accrued or been paid to deceased during his lifetime for disability." There are other sections containing expressions similar to some of those quoted above. In section 63 (a), supra, the Legislature shows an intent to treat the payment of medical, hospital and funeral expenses as the payment of compensation. The history of section 84 puts the matter *Page 121 
beyond question. Before its amendment, it provided as follows: "No claim to recover compensation under this act shall be maintained unless notice * * *  shall be served upon the Commission * * * [provided, however, that if no payment of compensation has been made, otherthan medical, funeral, surgical, nursing, dental and hospital services, crutches, apparatus and supplies,] such notice or claim must be filed within one year * * * or the right to compensation therefor shall be wholly barred." This, in effect, is a legislative declaration that the payment of medical expenses, etc., is the payment of compensation within the meaning of the act. The act of 1923 (S. L., c. 201, pp. 744, 745), amending section 84 of the act of 1919, omits the words enclosed in brackets in the above quotation. It appears, therefore, that the law, as counsel for the plaintiffs in error contend that it should be, was given a four-year trial, and that the Legislature then (in 1923) deliberately rejected it and restored the law as announced in Industrial Commission v. GlobeIndemnity Co., supra. Applying the law as stated in that case, we hold that the payment of medical expenses for the claimant in this case was the payment of compensation within the meaning of C. L. section 4458, as amended in 1923 (S. L. pp. 744, 745), and therefore that it was not necessary to give notice of the injury within six months.
The application for rehearing is denied. *Page 122